 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

dated as of December 16, 2016

 

between

 

THROWDOWN INDUSTRIES HOLDINGS, LLC

THROWDOWN INDUSTRIES, LLC

THROWDOWN INDUSTRIES, INC.

 

XFIT BRANDS, INC.

 

and

 

PIMCO FUNDS: PRIVATE ACCOUNT PORTFOLIO SERIES: PIMCO HIGH YIELD PORTFOLIO, as
Secured Party

 

 

 

 

TABLE OF CONTENTS

 

  PAGE     Section 1. DEFINITIONS 1     Section 2. GRANT OF SECURITY 9    
Section 3. SECURITY FOR OBLIGATIONS. 10     Section 4. REPRESENTATIONS AND
WARRANTIES AND COVENANTS. 11     Section 5. DIVIDENDS, DISTRIBUTIONS AND VOTING
25     Section 6. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES. 27    
Section 7. SECURED PARTY APPOINTED ATTORNEY-IN-FACT, IRREVOCABLE POWER OF
ATTORNEY 28     Section 8. REMEDIES. 29     Section 9. CONTINUING SECURITY
INTEREST; TRANSFER OF SECURED OBLIGATIONS 33     Section 10. STANDARD OF CARE;
SECURED PARTY MAY PERFORM. 33     Section 11. INDEMNITY AND EXPENSES. 34    
Section 12. MISCELLANEOUS. 35

 

SCHEDULE II – LOCATION OF INVENTORY AND EQUIPMENT SCHEDULE III – INVESTMENT
RELATED PROPERTY SCHEDULE IV – MATERIAL CONTRACTS SCHEDULE V – LETTERS OF CREDIT
SCHEDULE VI – INTELLECTUAL PROPERTY SCHEDULE VII – COMMERCIAL TORT CLAIMS    
ANNEX A – PLEDGE SUPPLEMENT ANNEX B – FORM OF TRADEMARK SECURITY AGREEMENT ANNEX
C – FORM OF PATENT SECURITY AGREEMENT ANNEX D – FORM OF COPYRIGHT SECURITY
AGREEMENT

 

i

 

 

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of December
16, 2016 (this “Agreement”), between each of the undersigned (the “Grantors”)
and PIMCO Funds: Private Account Portfolio Series: PIMCO High Yield Portfolio, a
separate investment portfolio of PIMCO Funds, a Massachusetts business trust
(the “Secured Party”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Amended and Restated Note Purchase
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”), by and among each Grantor and the Secured Party.

 

WHEREAS, in consideration of the extensions of credit as set forth in the Note
Purchase Agreement each Grantor has agreed to secure all obligations under the
Note Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Secured Party agree as
follows:

 

Section 1. DEFINITIONS

 

(a) General Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Authenticate” shall mean “authenticate” as defined in Article 9 of the UCC.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Cash Proceeds” shall mean all proceeds of any Collateral consisting of cash,
checks and other near-cash items.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in the UCC.

 

“Closing Date” shall mean the date on which the Note Purchase Agreement is made.

 

 

 

 

“Collateral” shall have the meaning set forth in Section 2(a) hereof.

 

“Collateral Documents” shall mean this Agreement and all other instruments,
documents and agreements delivered by any of the parties to the Transaction
Documents pursuant to the Agreement or any other Transaction Document in order
to grant, perfect and/or establish or maintain the priority of a security
interest in favor of the Secured Party on any real, personal or mixed property
of such party as security for the Secured Obligations.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
the UCC, including, without limitation, all commercial tort claims listed and
described with specification on Schedule VII hereto (as such Schedule may be
amended or supplemented from time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule III hereto under the heading “Commodities Accounts”
(as such Schedule may be amended or supplemented from time to time).

 

“Copyright Licenses” shall mean any and all agreements granting any right in, to
or under Copyrights (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule VI(B) (as
such Schedule may be amended or supplemented from time to time).

 

“Copyrights” shall mean all United States, state and foreign copyrights,
including but not limited to copyrights in software and databases, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, now or hereafter in force throughout the world, all
registrations and applications for any of the foregoing including, without
limitation, the applications referred to in Schedule VI(A) (as such Schedule may
be amended or supplemented from time to time), all rights corresponding thereto
throughout the world, all extensions and renewals of any thereof, the right to
sue or otherwise recover for past, present and future infringement of any of the
foregoing, and all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule III hereto under the heading “Deposit Accounts” (as such
Schedule may be amended or supplemented from time to time).

 

“Dispose or Disposition” shall have the meaning set forth in the Note Purchase
Agreement.

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

2

 

 

“Documents Evidencing Goods” shall mean all Documents evidencing, representing
or issued in connection with Goods.

 

“Encumbrance” shall mean (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other Title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Equity Interests, any purchase option, call or similar right of
a third party with respect to such Pledged Equity Interests.

 

“Equipment” shall mean: (i) all “equipment” as defined in the UCC, (ii) all
machinery, manufacturing equipment, data processing equipment, computers, office
equipment, furnishings, furniture, appliances, and tools (in each case,
regardless of whether characterized as equipment under the UCC), (iii) all
Fixtures and (iv) all accessions or additions thereto, all parts thereof,
whether or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“Event of Default” shall have the meaning set forth in the Note Purchase
Agreement.

 

“Fixtures” shall mean all “fixtures” as defined in Article 9 of the UCC.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all contracts, all tax
refunds and all licenses, permits, concessions and authorizations, (in each
case, regardless of whether characterized as general intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory, Equipment, Documents
Evidencing Goods and Software Embedded In Goods.

 

“Health-Care-Insurance Receivable” shall have the meaning specified in the UCC.

 

“Indemnitee” shall mean the Secured Party, and its Affiliates’ officers,
partners, directors, trustees, employees and agents.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean: (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Secured Party is the loss payee thereof)
and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, all intellectual property right, whether
arising under United States, multinational or foreign laws or otherwise,
including, but not limited to, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets, and the Trade Secret Licenses, and the right to sue or otherwise
recover for past, present and future infringement, misappropriation, dilution or
other violation of any of the foregoing, and all proceeds of the foregoing,
including, without limitation, licenses, fees, royalties, income, payments,
claims, damages and proceeds of suit.

 

3

 

 

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.

 

“Inventory” shall mean: (i) all “inventory” as defined in the UCC and (ii) all
goods held for sale or lease or to be furnished under contracts of service or so
leased or furnished, all raw materials, work in process, finished goods, and
materials used or consumed in the manufacture, packing, shipping, advertising,
selling, leasing, furnishing or production of such inventory or otherwise used
or consumed in any Grantor’s business; all goods in which any Grantor has an
interest in mass or a joint or other interest or right of any kind; and all
goods which are returned to or repossessed by any Grantor, and all accessions
thereto and products thereof (in each case, regardless of whether characterized
as inventory under the UCC).

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean: (a) all “investment property” (as such
term is defined in Article 9 of the UCC) and (b) all of the following
(regardless of whether classified as investment property under the UCC): all (i)
Pledged Equity Interests, (ii) Pledged Debt, (iii) the Investment Accounts and
(iv) Certificates of Deposit.

 

“Knowledge of the Obligor or the Guarantors’ Knowledge” shall have the meaning
set forth in the Note Purchase Agreement.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in the
UCC.

 

“Material Adverse Effect” shall have the meaning set forth in the Note Purchase
Agreement.

 

“Material Contract” shall mean any contract or other arrangement to which any
Grantor is a party for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

 

“Money” shall mean “money” as defined in the UCC.

 

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purport to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 9-409
of the UCC).

 

“Note Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Patent Licenses” shall mean all agreements granting any right in, to, or under
Patents (whether such Grantor is licensee or licensor thereunder) including
without limitation, each agreement referred to in Schedule VI(D) hereto (as such
Schedule may be amended or supplemented from time to time).

 

“Patents” shall mean all United States, state and foreign patents and
applications for letters patent, including, but not limited to, each patent and
patent application referred to in Schedule VI(C) hereto (as such Schedule may be
amended or supplemented from time to time), all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
of any of the foregoing, all rights corresponding thereto throughout the world,
the right to sue for past, present and future infringements of any of the
foregoing and all proceeds of the foregoing including, without limitation,
royalties, income, payments, claims, damages, and proceeds of suit.

 

4

 

 

“Payment Intangible” shall have the meaning specified in Article 9 of the UCC.

 

“Permitted Encumbrances” shall mean:

 

(i) liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves on
the Financial Statements;

 

(ii) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Obligors; or

 

(iii) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the business of the Obligors.

 

“Permitted Sale” shall mean:

 

(i) the sale or Disposition of machinery and equipment no longer used or useful
in the business of any Grantor;

 

(ii) the Disposition of obsolete or worn-out Property in the ordinary course of
business;

 

(iii) the sale of inventory in the ordinary course of business; and

 

(iv) Dispositions of other property in any fiscal year of any Grantor (together
with all other property Disposed of that year) so long as (A) the purchase price
paid to such Grantor or a Subsidiary of that Grantor for such property shall
have a fair market value not exceeding $50,000 and (B) the purchase price paid
to such Grantor or a Subsidiary of that Grantor for such property shall be paid
solely in cash.

 

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

 

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any instrument or promissory note,
including, without limitation, all indebtedness described on Schedule III hereto
under the heading “Pledged Debt” (as such Schedule may be amended or
supplemented from time to time), all monetary obligations owing to any Grantor
from any other Grantor the instruments evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

 

5

 

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and any other
participation or other interests in any equity or profits of any business
entity.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule III hereto under the heading “Pledged LLC Interests” (as such
Schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule III hereto under the heading “Pledged Partnership Interests” (as such
Schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing.

 

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
III hereto under the heading “Pledged Stock” (as such Schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule III hereto under the heading “Pledged Trust Interests” (as such
Schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

 

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, leased, licensed, exchanged, collected or otherwise disposed
of, whether such disposition is voluntary or involuntary.

 

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments and (v) to the extent not otherwise covered above,
all other rights to payment, whether or not earned by performance, for goods or
other property sold, leased, licensed, assigned or otherwise disposed of, or
services rendered or to be rendered, regardless of how classified under the UCC
together with all of Grantors’ rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records; provided that
Receivables shall not include accounts receivables sold to Crown Financial, LLC
in connection with the Crown Receivables Sale Agreement in accordance with
Section 10(e) of the Note Purchase Agreement.

 

6

 

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or agents thereof, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.

 

“Record” shall have the meaning specified in the UCC.

 

“Representation Date” shall mean each of (i) the date hereof and (ii) each
Subsequent Draw Date.

 

“Secured Obligations” shall mean all obligations of every nature of each Grantor
from time to time owing to the Secured Party or any Secured Party or any
Affiliates of the Secured Party.

 

“Secured Party” shall have the meaning set forth in the preamble.

 

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule III hereto under the heading “Securities Accounts”
(as such Schedule may be amended or supplemented from time to time).

 

“Software Embedded in Goods” means, with respect to any Goods, any computer
program embedded in Goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the Goods in such a manner that it customarily is considered part of the Goods
or (ii) by becoming the owner of the Goods a person acquires a right to use the
program in connection with the Goods.

 

“State” shall mean a State of the United States, the District of Columbia,
Puerto Rico, the United States Virgin Islands, or any territory or insular
possession subject to the jurisdiction of the United States.

 

7

 

 

“Subsequent Draw Date” has the meaning set forth in the Note Purchase Agreement.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
the UCC.

 

“Trade Secret Licenses” shall mean any and all agreements granting any right in
or to Trade Secrets (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule VI(G)
hereto (as such Schedule may be amended or supplemented from time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or referring in any way to the foregoing, the right to sue for
past, present and future misappropriation of any of the foregoing, and all
proceeds of the foregoing, including, without limitation, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“Trademark Licenses” shall mean any and all agreements granting any right in or
to Trademarks (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule VI(F)
hereto (as such Schedule may be amended or supplemented from time to time).

 

“Trademarks” shall mean all United States, state and foreign trademarks, service
marks, certification marks, collective marks, trade names, corporate names,
d/b/as, business names, fictitious business names, internet domain names, trade
styles, logos, other source or business identifiers, designs and general
intangibles of a like nature, rights of publicity and privacy pertaining to the
right to use names likeness and biographical data as real, all registrations and
applications for any of the foregoing including, but not limited to, the
registrations and applications referred to in Schedule VI(E) hereto (as such
Schedule may be amended or supplemented from time to time), the goodwill of the
business connection with the use of and symbolized by the foregoing, the right
to sue or otherwise recover for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and all proceeds
of the foregoing, including, without limitation, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Transaction Documents” shall mean the Note Purchase Agreement, this Agreement,
the Warrant Agreement and the Expense Letter.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

(b) Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Note Purchase Agreement or, if not defined
therein, in the UCC. With respect to terms defined in more than one article of
the UCC, unless otherwise specified such terms shall have the meaning specified
in Article 9 of the UCC. References to “Sections,” “Exhibits” “Annexes” and
“Schedules” shall be to Sections, Exhibits, Annexes and Schedules, as the case
may be, of this Agreement (as such Sections, Exhibits, Annexes and Schedules may
be amended or supplemented from time to time in accordance with the terms of
this Agreement), unless otherwise specifically provided. Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Note Purchase Agreement, the Note Purchase
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 

8

 

 

Section 2. GRANT OF SECURITY

 

(a) Grant of Security. Each Grantor hereby grants to the Secured Party a
security interest and continuing lien on all of such Grantor’s right, Title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

 

(1) Documents;

 

(2) General Intangibles;

 

(3) Goods (including, without limitation, Documents Representing Goods and
Software Embedded in Goods);

 

(4) Insurance;

 

(5) Intellectual Property;

 

6) Investment Related Property (including, without limitation, Deposit
Accounts);

 

(7) Letter of Credit Rights and letters of credit;

 

(8) Money;

 

(9) Receivables and Receivable Records;

 

(10) Commercial Tort Claims;

 

(11) to the extent not otherwise included above, Material Contracts, motor
vehicles, choses in action and all other personal property of any kind and all
Collateral Records, Collateral Support and Supporting Obligations relating to
any of the foregoing; and

 

(12) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing; provided
that so long as the Crown Receivables Sale Agreement is in full force and
effect, the Collateral shall not include any Accounts or Rebates (as defined in
the Receivables Purchase Agreement); and

 

9

 

 

(b) Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the security interest granted under Section 2(a) hereof attach
to (a) any lease, license, contract, property rights or agreement to which each
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in (i)
the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity), provided, however, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and, to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (i) or (ii) including, without limitation, any
proceeds of such lease, license, contract, property rights or agreement; or (b)
in any of the outstanding capital stock of a “controlled foreign corporation”
(as defined in the Internal Revenue Code of 1986, as amended) in excess of 65%
of the voting power of all classes of capital stock of such controlled foreign
corporation entitled to vote; provided that immediately upon the amendment of
the Internal Revenue Code to allow the pledge of a greater percentage of the
voting power of capital stock in a controlled foreign corporation without
adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
capital stock of each controlled foreign corporation.

 

Section 3. SECURITY FOR OBLIGATIONS.

 

(a) Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Secured Obligations.

 

(b) Continuing Liability under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Secured Party or any Secured Party and (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Secured Party nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Secured
Party nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, (iii) the exercise by
the Secured Party of any of its rights hereunder shall not release each Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

10

 

 

Section 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

(a) Generally.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants,
on each Representation Date, that:

 

(1) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Encumbrances, rights or claims of all other Persons other than encumbrances
created by this Agreement and Permitted Encumbrances, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person;

 

(2) Throwdown Industries Holdings, LLC and Throwdown Industries, LLC have each
been duly organized as a limited liability company solely under the laws of
Delaware and remain duly existing as such. Neither Throwdown Industries
Holdings, LLC nor Throwdown Industries, LLC has filed any certificates of
domestication, transfer or continuance in any other jurisdiction;

 

(3) Throwdown Industries, Inc., has been duly organized as a corporation solely
under the laws of California and remains duly existing as such. Throwdown
Industries, Inc. has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction;

 

(4) XFit Brands, Inc., has been duly organized as a corporation solely under the
laws of Nevada and remains duly existing as such. XFit Brands, Inc. has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction;

 

(5) the execution and delivery of this Agreement by such Grantor and the
performance by it of its obligations under this Agreement are within its
corporate or other powers and have been duly authorized by all necessary
corporate or other action;

 

(6) assuming the filing of UCC financing statements naming each Grantor as
debtor and the Secured Party as secured party and describing the Collateral in
the filing offices set forth opposite such Grantor’s name on Schedule I(E)
hereof (as such Schedule may be amended or supplemented from time to time) and
other filings delivered by each Grantor, the security interests granted to the
Secured Party hereunder constitute valid and perfected first priority
Encumbrance;

 

(7) other than the financing statements filed in favor of the Secured Party, no
effective UCC financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for financing statements for which
proper termination statements have been delivered to the Secured Party for
filing;

 

(8) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by any Grantor of the Encumbrances purported to be created
in favor of the Secured Party hereunder or (ii) the exercise by the Secured
Party of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (iii) above
and (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities and as may be required under federal laws pertaining to Intellectual
Property;

 

11

 

 

(9) all actions and consents, including all filings, notices, registrations and
recordings necessary or desirable for the exercise by the Secured Party of the
voting or other rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained;

 

(10) it has indicated on Schedule I(A) hereto (as such Schedule may be amended
or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number, if any, and (z) the jurisdiction where the
chief executive office or its sole place of business is, and for the one-year
period preceding the date hereof has been, located;

 

(11) the full legal name of such Grantor is as set forth on Schedule I(A) and it
has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule I(B) (as such Schedule may be amended or
supplemented from time to time);

 

(12) except as provided on Schedule I(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or, if such Grantor is a natural person, principal residence or principal place
of business) or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five (5)
years;

 

(13) such Grantor has not within the last five (5) years become bound (whether
as a result of merger or otherwise) as debtor under a security agreement entered
into by another Person, which has not heretofore been terminated;

 

(14) with respect to each agreement identified on Schedule I(D), it has
indicated on Schedule I(A) and Schedule I(B) the information required pursuant
to Section I(a)(iii) and (iv) with respect to each Grantor under each such
agreement;

 

(15) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects; and

 

(16) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC).

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

(1) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Encumbrance upon or with respect to any of the
Collateral, except Permitted Encumbrances, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;

 

(2) it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;

 

12

 

 

(3) without limiting any prohibitions or restrictions on mergers in the Note
Purchase Agreement, it shall not change such Grantor’s name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), sole place of business, chief executive office, type of organization
or jurisdiction of organization or establish any trade names unless it shall
have (a) notified the Secured Party in writing at least thirty (30) days prior
to any such change or establishment, identifying such new proposed name,
identity, corporate structure, sole place of business, chief executive office,
jurisdiction of organization or trade name and providing such other information
in connection therewith as the Secured Party may reasonably request and (b)
taken all actions necessary or advisable to maintain the continuous validity,
perfection and the same or better priority of the Secured Party’s security
interest in the Collateral granted or intended to be granted and agreed to
hereby, which in the case of any merger or other change in corporate structure
shall include, without limitation, executing and delivering to the Secured Party
a completed Pledge Supplement, substantially in the form of Annex A attached
hereto, upon completion of such merger or other change in corporate structure
confirming the grant of the security interest hereunder;

 

(4) if the Secured Party or any Secured Party gives value to enable Grantor to
acquire rights in or the use of any Collateral, it shall use such value for such
purposes and such Grantor further agrees that repayment of any Obligation shall
apply on a “first-in, first-out” basis so that the portion of the value used to
acquire rights in any Collateral shall be paid in the chronological order such
Grantor acquired rights therein;

 

(5) it shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith; provided, such Grantor
shall in any event pay such taxes, assessments, charges, levies or claims not
later than five (5) days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against such Grantor or
any of the Collateral as a result of the failure to make such payment;

 

(6) upon such Grantor or any officer of such Grantor obtaining Knowledge
thereof, it shall promptly notify the Secured Party in writing of any event that
may materially and adversely affect the value of the Collateral or any portion
thereof, the ability of any Grantor or the Secured Party to dispose of the
Collateral or any portion thereof, or the rights and remedies of the Secured
Party in relation thereto, including, without limitation, the levy of any legal
process against the Collateral or any portion thereof;

 

(7) it shall not take or permit any action which could impair the Secured
Party’s rights in the Collateral; and

 

(8) it shall not sell, transfer or assign (by operation of law or otherwise) any
Collateral except for Permitted Sales.

 

13

 

 

(b) Equipment and Inventory.

 

(i) Representations and Warranties. Each Grantor represents and warrants, on
each Representation Date, that:

 

(1) all of the Equipment and Inventory included in the Collateral is kept for
the past five (5) years only at the locations specified in Schedule II hereto
(as such Schedule may be amended or supplemented from time to time);

 

(2) any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
thereunder; and

 

(3) none of the Inventory or Equipment is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or
otherwise in the possession of a bailee or warehouseman.

 

(ii) Covenants and Agreements. Each Grantor covenants and agrees that:

 

(1) it shall keep the Equipment and Inventory in the locations specified on
Schedule II hereto unless it shall have (a) notified the Secured Party in
writing at least thirty (30) days prior to any change in locations, identifying
such new locations and providing such other information in connection therewith
as the Secured Party may reasonably request and (b) taken all actions necessary
or advisable to maintain the continuous validity, perfection and the same or
better priority of the Secured Party’s security interest in the Collateral
intended to be granted and agreed to hereby, or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder, with respect to such
Equipment and Inventory;

 

(2) it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
generally accepted accounting principles;

 

(3) it shall not deliver any Document Evidencing any Goods to any Person other
than the issuer of such Document to claim the Goods evidenced therefor or the
Secured Party;

 

(4) if any Equipment or Inventory is in possession or control of any third
party, including, without limitation, any warehouseman, bailee or agent, each
Grantor shall join with the Secured Party in notifying the third party of the
Secured Party’s security interest and obtaining an Authenticated acknowledgment
from such third party that it is holding the Equipment and Inventory for the
benefit of the Secured Party; and

 

(5) with respect to any item of Equipment which is covered by a certificate of
Title under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the reasonable request of the Secured Party, (A) provide
information with respect to any such Equipment, (B) execute and file with the
registrar of motor vehicles or other appropriate authority in such jurisdiction
an application or other document requesting the notation or other indication of
the security interest created hereunder on such certificate of title, and (C)
deliver to the Secured Party copies of all such applications or other documents
filed during such calendar quarter and copies of all such certificates of Title
issued during such calendar quarter indicating the security interest created
hereunder in the items of Equipment covered thereby.

 

14

 

 

(c) Receivables.

 

(i) Representations and Warranties. Each Grantor represents and warrants, on
each Representation Date, that:

 

(1) each Receivable (a) is and will be the legal, valid and binding obligation
of the Account Debtor in respect thereof, representing an unsatisfied obligation
of such Account Debtor, (b) is and will be enforceable in accordance with its
terms, (c) is not and will not be subject to any setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise) and (d) is and
will be in compliance with all applicable laws, whether federal, state, local or
foreign;

 

(2) none of the Account Debtors in respect of any Receivable is the government
of the United States, any agency or instrumentality thereof, any state or
municipality or any foreign sovereign. No Receivable requires the consent of the
Account Debtor in respect thereof in connection with the security interest
hereunder, except any consent which has been obtained; and

 

(3) each Grantor has delivered to the Secured Party a complete and correct copy
of each standard form of document under which a Receivable may arise.

 

(ii) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

 

(1) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

 

(2) it shall perform in all material respects all of its obligations with
respect to the Receivables;

 

(3) it shall not amend, modify, terminate or waive any provision of any
Receivable in any manner which could reasonably be expected to have a Material
Adverse Effect on the value of such Receivable as Collateral. Other than in the
ordinary course of business as generally conducted by it on and prior to the
date hereof, and except as otherwise provided in subsection (5) below, following
an Event of Default, such Grantor shall not (w) grant any extension or renewal
of the time of payment of any Receivable, (x) compromise or settle any dispute,
claim or legal proceeding with respect to any Receivable for less than the total
unpaid balance thereof, (y) release, wholly or partially, any Person liable for
the payment thereof, or (z) allow any credit or discount thereon;

 

15

 

 

(4) it shall mark conspicuously, in form and manner reasonably satisfactory to
the Secured Party, all Chattel Paper, Instruments and other evidence of
Receivables (other than any delivered to the Secured Party as provided herein),
as well as the Receivables Records with an appropriate reference to the fact
that the Secured Party has a security interest therein;

 

(5) except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable, any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such action as such Grantor or
the Secured Party may deem necessary or advisable. Notwithstanding the
foregoing, the Secured Party shall have the right at any time to notify, or
require any Grantor to notify, any Account Debtor of the Secured Party’s
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following the occurrence and during the continuation of an
Event of Default, the Secured Party may: (1) direct the Account Debtors under
any Receivables to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Secured Party; (2) notify, or require any
Grantor to notify, each Person maintaining a lockbox or similar arrangement to
which Account Debtors under any Receivables have been directed to make payment
to remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Secured Party; and (3) enforce, at the expense of such Grantor,
collection of any such Receivables and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Secured Party notifies any Grantor that it has
elected to collect the Receivables in accordance with the preceding sentence,
any payments of Receivables received by such Grantor shall be forthwith (and in
any event within two (2) Business Days) deposited by such Grantor in the exact
form received, duly indorsed by such Grantor to the Secured Party if required,
in the Collateral Account maintained under the sole dominion and control of the
Secured Party, and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Secured Party hereunder and shall be segregated
from other funds of such Grantor and such Grantor shall not adjust, settle or
compromise the amount or payment of any Receivable, or release wholly or partly
any Account Debtor or obligor thereof, or allow any credit or discount thereon;
and

 

(6) it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Receivable.

 

(iii) Delivery and Control of Receivables. With respect to any Receivables in
excess of $50,000 individually or $50,000 in the aggregate that is evidenced by,
or constitutes, Tangible Chattel Paper or Instruments, each Grantor shall cause
each originally executed copy thereof to be delivered to the Secured Party (or
its agent or designee) appropriately indorsed to the Secured Party or indorsed
in blank: (a) with respect to any such Receivables in existence on the date
hereof, on or prior to the date hereof and (b) with respect to any such
Receivables hereafter arising, within ten (10) days of such Grantor acquiring
rights therein. With respect to any Receivables in excess of $50,000
individually or $50,000 in the aggregate which would constitute “electronic
chattel paper” under the UCC, each Grantor shall take all steps necessary to
give the Secured Party control (within the meaning of Section 9-105 of the UCC)
over such Receivables: (a) with respect to any such Receivables in existence on
the date hereof, on or prior to the date hereof and (b) with respect to any such
Receivables hereafter arising, within ten (10) days of such Grantor acquiring
rights therein. Any Receivable not otherwise required to be delivered or
subjected to the control of the Secured Party in accordance with this subsection
(iii) shall be delivered or subjected to such control upon request of the
Secured Party.

 

16

 

 

(d) Pledged Equity Interests and Pledged Debt

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants,
on each Representation Date, that:

 

(1) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the headings “Pledged Stock,” “Pledged LLC
Interests,” “Pledged Partnership Interests,” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule;

 

(2) except as set forth on Schedule III(B) hereto it has not acquired any equity
interests of another entity within the past five (5) years;

 

(3) it is the record and beneficial owner of the Pledged Equity Interests free
of all Encumbrances, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;

 

(4) except for any consents that have been obtained and remain in full force and
effect, no consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Secured Party in any Pledged Equity Interests or the exercise by the Secured
Party of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof;

 

(5) none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that are: (a) registered as investment companies,
(b) are dealt in or traded on securities exchanges or markets or (c) have opted
to be treated as securities under the uniform commercial code of any
jurisdiction; and

 

(6) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the heading “Pledged Debt” all of the Pledged
Debt owned by any Grantor and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company indebtedness evidenced by an instrument
or certificated security of the respective issuers thereof owing to such
Grantor.

 

17

 

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

(1) without the prior written consent of the Secured Party, it shall not vote to
enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property or
adversely affects the validity, perfection or priority of the Secured Party’s
security interest, (b) permit any issuer of any Pledged Equity Interest to issue
any additional stock, partnership interests, limited liability company interests
or other equity interests of any nature or to issue securities convertible into
or granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) other than as permitted under the
Note Purchase Agreement, permit any issuer of any Pledged Equity Interest to
dispose of all or a material portion of their assets, (d) waive any default
under or breach of any terms of organizational document relating to the issuer
of any Pledged Equity Interest or the terms of any Pledged Debt, or (e) cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (e), such Grantor shall promptly notify the Secured
Party in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Secured Party’s “control”
thereof;

 

(2) it shall comply with all of its obligations under any partnership agreement
or limited liability company agreement relating to Pledged Partnership Interests
or Pledged LLC Interests and shall enforce all of its rights with respect to any
Investment Related Property;

 

(3) without the prior written consent of the Secured Party, it shall not permit
any issuer of any Pledged Equity Interest to merge or consolidate unless (i)
such issuer creates a security interest that is perfected by a filed financing
statement (that is not effective solely under Section 9-508 of the UCC) in
collateral in which such new debtor has or acquires rights, and (ii) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantors; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
controlled foreign corporation (as defined in the U.S. Internal Revenue Code of
1986, as amended), then such Grantor shall only be required to pledge equity
interests in accordance with Section 2(b);

 

(4) each Grantor consents to the transfer of any Pledged Partnership Interest
and any Pledged LLC Interest to the Secured Party or its designee following an
Event of Default and to the substitution of the Secured Party or its designee as
a partner in any partnership or as a member in any limited liability company
with all the rights and powers related thereto;

 

18

 

 

(5) it shall notify the Secured Party of any default under any Pledged Debt that
has caused, either in any case or in the aggregate, a Material Adverse Effect;
and

 

(6) in the event it acquires rights in any Pledged Equity Interest or Pledged
Debt after the date hereof, it shall deliver to the Secured Party a completed
Pledge Supplement, substantially in the form of Annex A attached hereto,
together with all Supplements to Schedules thereto, reflecting such new Pledged
Equity Interest or Pledged Debt and all other Pledged Equity Interest or Pledged
Debt. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Secured Party shall attach to all Pledged Equity
Interest or Pledged Debt immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
supplement to Schedule III as required hereby.

 

(iii) Delivery and Control. Each Grantor agrees that with respect to any Pledged
Equity Interest or Pledged Debt in which it currently has rights it shall comply
with the provisions of this subsection (iii) on or before the Representation
Date and with respect to any Pledged Equity Interest or Pledged Debt hereafter
acquired by such Grantor it shall comply with the provisions of this subsection
(iii) immediately upon acquiring rights therein, in each case in form and
substance satisfactory to the Secured Party. With respect to any Pledged Equity
Interest or Pledged Debt that is represented by a certificate or that is an
“instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Secured Party, indorsed in blank by an “effective indorsement”
(as defined in Section 8-107 of the UCC), regardless of whether such certificate
constitutes a “certificated security” for purposes of the UCC. With respect to
any Pledged Equity Interest or Pledged Debt that is an “uncertificated security”
for purposes of the UCC (other than any “uncertificated securities” credited to
a Securities Account), it shall cause the issuer of such uncertificated security
to either (i) register the Secured Party as the registered owner thereof on the
books and records of the issuer or (ii) execute an agreement, in form and
substance satisfactory to the Secured Party, pursuant to which such issuer
agrees to comply with the Secured Party’s instructions with respect to such
uncertificated security without further consent by such Grantor. If any issuer
of any Pledged Equity Interest or Pledged Debt is located in a jurisdiction
outside of the United States, each Grantor shall take such additional actions,
including, without limitation, causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
necessary or advisable, under the laws of such issuer’s jurisdiction to insure
the validity, perfection and priority of the security interest of the Secured
Party. Upon the occurrence of an Event of Default, the Secured Party shall have
the right, without notice to any Grantor, to transfer all or any portion of
Pledged Equity Interest or Pledged Debt to its name or the name of its nominee
or agent. In addition, the Secured Party shall have the right at any time,
without notice to any Grantor, to exchange any certificates or instruments
representing any Pledged Equity Interest or Pledged Debt for certificates or
instruments of smaller or larger denominations.

 

(e) Investment Accounts

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants,
on each Representation Date, that:

 

(1) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the headings “Securities Accounts” and
“Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest. Each Grantor is the
sole entitlement holder of each such Securities Account and Commodities Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Secured Party pursuant hereto) having “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or Commodity Account or any securities or other
property credited thereto; and

 

19

 

 

(2) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the heading “Deposit Accounts” all of the Deposit
Accounts in which each Grantor has an interest and each Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Secured Party
pursuant hereto) having either sole dominion and control (within the meaning of
common law) or “control” (within the meaning of Section 9-104 of the UCC) over,
or any other interest in, any such Deposit Account or any money or other
property deposited therein.

 

(ii) Covenants & Agreements. in the event it acquires rights in any Securities
Accounts, Securities Entitlements, Deposit Accounts or Commodity Accounts after
the date hereof, it shall deliver to the Secured Party a completed Pledge
Supplement, substantially in the form of Annex A attached hereto, together with
all Supplements to Schedules thereto, reflecting such new Securities Accounts,
Securities Entitlements, Deposit Accounts or Commodity Accounts and all other
Securities Accounts, Securities Entitlements, Deposit Accounts or Commodity
Accounts. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Secured Party shall attach to all Securities Accounts,
Securities Entitlements, Deposit Accounts or Commodity Accounts immediately upon
any Grantor’s acquisition of rights therein and shall not be affected by the
failure of any Grantor to deliver a supplement to Schedule III as required
hereby.

 

(iii) Delivery and Control. Each Grantor agrees that with respect to any
Investment Related Property consisting of Securities Accounts or Securities
Entitlements, it shall cause the securities intermediary maintaining such
Securities Account or Securities Entitlement to enter into an agreement, in form
and substance satisfactory to the Secured Party, pursuant to which it shall
agree to comply with the Secured Party’s “entitlement orders” without further
consent by such Grantor and shall establish the Secured Party shall have
“control” (within the meaning of Section 9-106 of the UCC) over such Securities
Accounts or Securities Entitlements. With respect to any Investment Related
Property that is a “Deposit Account,” it shall cause the depositary institution
maintaining such account to enter into an agreement, in form and substance
satisfactory to the Secured Party, pursuant to which the depositary institution
shall agree to comply with the Secured Party’s instructions without further
consent by such Grantor and shall establish the Secured Party shall have
“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account. With respect to any Investment Related Property that is a “Commodity
Account,” it shall cause the commodity intermediary maintaining such account to
enter into an agreement, in form and substance satisfactory to the Secured
Party, pursuant to which the Secured Party shall have “control” (within the
meaning of Section 9-106 of the UCC) over such Commodity Account. Each Grantor
shall have entered into such control agreement or agreements with respect to:
(i) any Securities Accounts, Securities Entitlements or Deposit Accounts that
exist on the Representation Date, as of or prior to the Representation Date and
(ii) any Securities Accounts, Securities Entitlements, Deposit Accounts or
Commodity Accounts that are created or acquired after the Representation Date,
as of or prior to the deposit or transfer of any such Securities Entitlements or
funds, whether constituting moneys or investments, into such Securities
Accounts, Deposit Accounts or Commodity Accounts.

 

20

 

 

(f) Material Contracts.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants,
on each Representation Date, that:

 

(1) Schedule IV hereto sets forth all of the Material Contracts to which such
Grantor has rights;

 

(2) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Secured Party, have
been duly authorized, executed and delivered by all parties thereto, are in full
force and effect and are binding upon and enforceable against all parties
thereto in accordance with their respective terms. There exists no default under
any Material Contract by any party thereto and neither such Grantor, nor to its
best Knowledge, any other Person party thereto is likely to become in default
thereunder and no Person party thereto has any defenses, counterclaims or right
of set-off with respect to any Material Contract. Each Person party to a
Material Contract (other than any Grantor) has executed and delivered to the
applicable Grantor a consent to the assignment of such Material Contract to the
Secured Party pursuant to this Agreement; and

 

(3) no Material Contract prohibits assignment or requires consent of or notice
to any Person in connection with the assignment to the Secured Party hereunder,
except such as has been given or made.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

(1) in addition to any rights under the Section of this Agreement relating to
Receivables, the Secured Party may at any time notify, or require any Grantor to
so notify, the counterparty on any Material Contract of the security interest of
the Secured Party therein. In addition, after the occurrence and during the
continuance of an Event of Default, the Secured Party may upon written notice to
the applicable Grantor, notify, or require any Grantor to notify, the
counterparty to make all payments under the Material Contracts directly to the
Secured Party;

 

(2) each Grantor shall deliver promptly to the Secured Party a copy of each
material demand, notice or document received by it relating in any way to any
Material Contract;

 

(3) each Grantor shall deliver promptly to the Secured Party, and in any event
within ten (10) Business Days, after (1) any Material Contract of such Grantor
is terminated or amended in a manner that is materially adverse to such Grantor
or (2) any new Material Contract is entered into by such Grantor, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to the Secured Party (to the extent such delivery is
permitted by the terms of any such Material Contract, provided, no prohibition
on delivery shall be effective if it were bargained for by such Grantor with the
intent of avoiding compliance with this Agreement, and an explanation of any
actions being taken with respect thereto;

 

(4) it shall perform in all material respects all of its obligations with
respect to the Material Contracts;

 

21

 

 

(5) it shall promptly and diligently exercise each material right (except the
right of termination) it may have under any Material Contract, any Supporting
Obligation or Collateral Support, in each case, at its own expense, and in
connection with such collections and exercise, such Grantor shall take such
action as such Grantor or the Secured Party may deem necessary or advisable;

 

(6) it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Material Contract;
and

 

(7) with respect to any Non-assignable Contract that is a Material Contract,
each Grantor shall, unless the relevant restrictions on transfer are overridden
by Section 9-406 of the UCC, within thirty (30) days of the date hereof with
respect to any Non-Assignable Contract in effect on the date hereof and within
thirty (30) days after entering into any Non-Assignable Contract after the
Closing Date, request in writing the consent of the counterparty or
counterparties to the Non-Assignable Contract pursuant to the terms of such
Non-Assignable Contract or applicable law to the assignment or granting of a
security interest in such Non-Assignable Contract to the Secured Party and use
its best efforts to obtain such consent as soon as practicable thereafter.

 

(g) Letter of Credit Rights.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants,
on each Representation Date, that:

 

(1) all material letters of credit to which such Grantor has rights is listed on
Schedule V hereto; and

 

(2) it has obtained the consent of each issuer of any material letter of credit
to the assignment of the proceeds of the letter of credit to the Secured Party.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any material letter of credit hereafter arising it shall obtain
the consent of the issuer thereof to the assignment of the proceeds of the
letter of credit to the Secured Party and shall deliver to the Secured Party a
completed Pledge Supplement, substantially in the form of Annex A attached
hereto, together with all Supplements to Schedules thereto. Notwithstanding the
foregoing, it is understood and agreed that the security interest of the Secured
Party shall attach to all letters of credit immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule V as required hereby.

 

(h) Intellectual Property.

 

(i) Representations and Warranties. Except as disclosed in Schedule VI(H) (as
such Schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants, on each Representation Date, that:

 

(1) Schedule VI (as such Schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (i) all United States, state and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor and (ii) all Patent Licenses, Trademark
Licenses and Copyright Licenses, granting rights in any Patents, Trademarks or
Copyrights owned by Grantor and any other such licenses that are material to the
business of such Grantor;

 

22

 

 

(2) all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor;

 

(3) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property on Schedule VI (as such Schedule may be
amended or supplemented from time to time), and owns or has the valid right to
use all other Intellectual Property used in or necessary to conduct its
business, free and clear of all Encumbrances, claims, encumbrances and licenses,
except for Permitted Encumbrances and the Intellectual Property Licenses set
forth on Schedule VI(B), (D), (F) and (G) (as each may be amended or
supplemented from time to time);

 

(4) all Intellectual Property owned by Grantor and, to the best of each
Grantor’s Knowledge, licensed to Grantor: (i) is subsisting (ii) to the best of
each Grantor’s Knowledge is valid and enforceable and (iii) has not been
adjudged invalid or unenforceable, in whole or in part each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Intellectual Property that such Grantor owns in full force and effect;

 

(5) no action or proceeding before any court or administrative authority in
pending or, to the best of Grantor’s Knowledge, threatened against Grantor
challenging such Grantor’s right to register, the validity of, or such Grantor’s
rights to own, use, or license any Intellectual Property;

 

(6) each Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights material to the business of such
Grantor;

 

(7) each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks owned by Grantor and has
taken all action necessary to insure that all licensees of such Trademarks use
such adequate standards of quality;

 

(8) the conduct of such Grantor’s business does not infringe upon any trademark,
patent, copyright, trade secret or similar intellectual property right owned or
controlled by a third party; no claim is pending, or to the best of such
Grantor’s Knowledge, threatened, has been made that the conduct of such
Grantor’s business or the use of any Intellectual Property owned or used by
Grantor violates the asserted rights of any third party;

 

(9) to the best of each Grantor’s Knowledge, no third party is infringing upon
any Intellectual Property owned or used by such Grantor;

 

(10) no settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by each Grantor or to which each Grantor is
bound that adversely affect such Grantor’s rights to own or use any Intellectual
Property; and

 

23

 

 

(11) each Grantor has not made any agreements to assign, sell, transfer or grant
an option or license for any Intellectual Property or that has not been
terminated or released, other than licenses granted in the ordinary course of
business and consistent with past practice to manufacturers to produce products
bearing Obligor logos. There is no effective financing statement or other
document or instrument now executed, or on file or recorded in any public
office, granting a security interest in or otherwise encumbering any part of the
Intellectual Property, other than in favor of the Secured Party.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

 

(1) except for Intellectual Property that is not in use and has negligible
value, Grantor shall not do any act or omit to do any act whereby any of the
Intellectual Property which is material to the business of Grantor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

 

(2) except for copyrights of negligible value, Grantor shall, within thirty (30)
days of the creation or acquisition of any Copyrightable work which is material
to the business of Grantor, apply to register the Copyright in the United States
Copyright Office;

 

(3) it shall promptly notify the Secured Party if it knows or has reason to know
that any item of the Intellectual Property that is in use or has more than
negligible value of any Grantor may become (a) abandoned or dedicated to the
public or placed in the public domain, (b) invalid or unenforceable, or (c)
subject to any adverse determination or development (including the institution
of proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, and state registry, any
foreign counterpart of the foregoing, or any court arbitral tribunal or
regulatory agency;

 

(4) it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
which is now or shall become included in the Intellectual Property including,
but not limited to, those items on Schedule VI(A), (C) and (E) (as each may be
amended or supplemented from time to time) expect for those pertaining to IP
that are no longer in use and has negligible value;

 

(5) in the event that any Intellectual Property owned by or exclusively licensed
to any Grantor is infringed, misappropriated, or diluted by a third party, such
Grantor shall promptly take all reasonable actions to stop such infringement,
misappropriation, or dilution and protect its exclusive rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

 

24

 

 

(6) it shall maintain the level of the quality of products sold and services
rendered under any Trademark at a level at least substantially consistent with
the quality of such products and services as of the date hereof, and each
Grantor shall take all steps necessary to insure that licensees of such
Trademarks use such standards of quality;

 

(7) it shall take all steps reasonably necessary to protect the secrecy of all
material Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents;

 

(8) it shall promptly (but in no event more than thirty (30) days) report to the
Secured Party (i) the filing of any application to register any Intellectual
Property whether it owns in whole or in part or to the best of its Knowledge
which it is exclusively licensing from a third party with the United States
Patent and Trademark Office, the United States Copyright Office, or any state
registry or foreign counterpart of the foregoing (whether such application is
filed by such Grantor or through any agent, employee, licensor, licensee, or
designee thereof), (ii) the registration of any Intellectual Property by any
such office, or (iii) the acquisition of any application or registration and, in
each case, shall execute and deliver to the Secured Party a completed Pledge
Supplement, substantially in the form of Annex A attached hereto, together with
all Supplements to Schedules thereto or signed counterpart of a Trademark
Security Agreement, Patent Security Agreement, or Copyright Security Agreement
substantially in the form of Annexes B, C, and D, as applicable together with
all supplements to the schedules thereto;

 

(9) except with the prior consent of the Secured Party or as permitted under the
Note Purchase Agreement, each Grantor shall not execute, and there will not be
on file in any public office, any financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Secured Party and each Grantor shall not sell,
assign, transfer, license, grant any option, or create or suffer to exist any
Encumbrance upon or with respect to the Intellectual Property, except for the
Encumbrance created by and under this Security Agreement and the other
Transaction Documents;

 

(10) it shall not hereafter permit the inclusion in any contract to which it
hereafter becomes a party of any provision that would impair or prevent the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any Intellectual Property acquired under such Contracts;

 

(11) it shall use proper statutory notice in connection with its use of any of
the Intellectual Property; and

 

(12) it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of any Intellectual Property. In
connection with such collections, each Grantor may take (and, at the Secured
Party’s reasonable direction, shall take) such action as such Grantor or the
Secured Party may deem reasonably necessary or advisable to enforce collection
of such amounts. Notwithstanding the foregoing, the Secured Party shall have the
right at any time, to notify, or require any Grantor to notify, any obligors
with respect to any such amounts of the existence of the security interest
created hereby.

 

25

 

 

(i) Commercial Tort Claims

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants,
on each Representation Date, that Schedule VII (as such Schedule may be amended
or supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor; and

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim hereafter arising it shall deliver to
the Secured Party a completed Pledge Supplement, substantially in the form of
Annex A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

 

Section 5. DIVIDENDS, DISTRIBUTIONS AND VOTING.

 

(a) Except as provided in the next sentence, in the event any Grantor receives
(x) any dividends, interest or distributions on any Investment Related Property,
or (y) any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (1) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral without further
action and (2) such Grantor shall immediately take all steps, if any, necessary
or advisable to ensure the validity, perfection, priority and, if applicable,
control of the Secured Party over such dividends, distributions, interest,
securities or other property (including, without limitation, delivery thereof to
the Secured Party) and pending any such action such Grantor shall be deemed to
hold such dividends, distributions, interest, securities or other property in
trust for the benefit of the Secured Party and shall be segregated from all
other property of such Grantor. Notwithstanding the foregoing, so long as no
Event of Default shall have occurred and be continuing, the Secured Party
authorizes each Grantor to retain all ordinary cash dividends and distributions
paid in the normal course of the business of the issuer and consistent with the
past practice of the issuer and all scheduled payments of interest.

 

(b) Voting.

 

(i) So long as no Event of Default shall have occurred and be continuing:

 

(1) except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the Note
Purchase Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Note Purchase Agreement; provided, no
Grantor shall exercise or refrain from exercising any such right if the Secured
Party shall have notified such Grantor that, in the Secured Party’s reasonable
judgment, such action would have a Material Adverse Effect on the value of the
Investment Related Property or any part thereof; and provided further, such
Grantor shall give the Secured Party at least five (5) Business Days prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right; it being understood, however, that
neither the voting by such Grantor of any Pledged Stock for, or such Grantor’s
consent to, the election of directors (or similar governing body) at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting, nor such Grantor’s consent to or approval of any
action otherwise permitted under this Agreement and the Note Purchase Agreement,
shall be deemed inconsistent with the terms of this Agreement or the Note
Purchase Agreement within the meaning of this Section 5(b)(i)(1), and no notice
of any such voting or consent need be given to the Secured Party; and

 

26

 

 

(2) the Secured Party shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above.

 

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

(1) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Secured Party who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

 

(2) in order to permit the Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Secured Party all proxies, dividend payment
orders and other instruments as the Secured Party may from time to time
reasonably request and (2) each Grantor acknowledges that the Secured Party may
utilize the power of attorney set forth in Section 7.

 

Section 6. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES.

 

(a) Access; Right of Inspection. Upon reasonable prior notice, the Secured Party
shall have full and free access during normal business hours to all the books,
correspondence and records of each Grantor, and the Secured Party and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to the Secured Party, at
such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. If requested by a Grantor, and
necessary in order to prevent such Grantor from breaching any third party
contracts, the Secured Party shall agree to keep confidential information
obtained from the Grantor, subject to customary exceptions, including without
limitation, if required by legal or regulatory process and if necessary in
connection with the enforcement of the Secured Party’s rights under the
Transaction Documents. Upon reasonable prior notice, the Secured Party and its
representatives shall also have the right to enter any premises of each Grantor
and inspect any property of each Grantor where any of the Collateral of such
Grantor granted pursuant to this Agreement is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein.

 

(b) Further Assurances.

 

(i) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly Authenticate, execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Secured Party may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

27

 

 

(1) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or desirable, or as the Secured Party
may reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby;

 

(2) take all actions necessary to ensure the recordation of appropriate evidence
of the liens and security interest granted hereunder in the Intellectual
Property with any intellectual property registry in which said Intellectual
Property is registered or in which an application for registration is pending
including, without limitation, the United States Patent and Trademark Office,
the United States Copyright Office, the various Secretaries of State, and the
foreign counterparts on any of the foregoing;

 

(3) at any reasonable time, upon request by the Secured Party, exhibit the
Collateral to and allow inspection of the Collateral by the Secured Party, or
persons designated by the Secured Party; and

 

(4) at the Secured Party’s request, appear in and defend any action or
proceeding that may affect such Grantor’s Title to or the Secured Party’s
security interest in all or any part of the Collateral.

 

(ii) Each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document in any jurisdictions and with any filing offices as the Secured Party
may determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Secured Party herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Secured Party may determine,
in its sole discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Secured
Party herein, including, without limitation, describing such property as “all
assets” or “all personal property, whether now owned or hereafter acquired. Each
Grantor shall furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail.

 

(iii) Each Grantor hereby authorizes the Secured Party to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule VI hereto (as such Schedule may be amended or supplemented
from time to time) to include reference to any right, Title or interest in any
existing Intellectual Property or any Intellectual Property acquired or
developed by any Grantor after the execution hereof.

 

Section 7. SECURED PARTY APPOINTED ATTORNEY-IN-FACT, IRREVOCABLE POWER OF
ATTORNEY.

 

(a) Each Grantor hereby irrevocably appoints the Secured Party (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor, and authorizes the Secured
Party, in the name of such Grantor, the Secured Party or otherwise, from time to
time in the Secured Party’s discretion, to take any action and to execute any
instrument that the Secured Party may deem reasonably necessary or advisable to
accomplish the purposes of this agreement, including, without limitation, the
following:

 

28

 

 

(i) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Secured Party pursuant to the Transaction Documents;

 

(ii) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(iii) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

 

(iv) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Secured Party with respect
to any of the Collateral;

 

(v) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as assignor;

 

(vi) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Encumbrances levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Secured Party in its sole discretion, any such payments made by the Secured
Party to become obligations of such Grantor to the Secured Party, due and
payable immediately without demand; and

 

(vii) generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes, and to do, at the Secured Party’s option and such Grantor’s expense,
at any time or from time to time, all acts and things that the Secured Party
deems reasonably necessary to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein in order to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.

 

Section 8. REMEDIES.

 

(a) Generally.

 

(i) If any Event of Default shall have occurred and be continuing, the Secured
Party may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of the Secured Party on default under the
UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:

 

29

 

 

(1) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Secured Party forthwith, assemble all
or part of the Collateral as directed by the Secured Party and make it available
to the Secured Party at a place to be designated by the Secured Party that is
reasonably convenient to both parties;

 

(2) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

 

(3) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Secured Party deems appropriate; and

 

(4) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Secured Party’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Secured Party may deem commercially reasonable.

 

(ii) The Secured Party or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Secured Party, as collateral
agent for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by the Secured Party at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of each Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that it would not be commercially unreasonable for the Secured
Party to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives any claims against the
Secured Party arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, each Grantor shall be
liable for the deficiency and the fees of any attorneys employed by the Secured
Party to collect such deficiency. Each Grantor further agrees that a breach of
any of the covenants contained in this Section will cause irreparable injury to
the Secured Party, that the Secured Party has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Secured Party hereunder.

 

30

 

 

(iii) The Secured Party may sell the Collateral without giving any warranties as
to the Collateral. The Secured Party may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(iv) The Secured Party shall have no obligation to marshal any of the
Collateral.

 

(v) The Secured Party shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Collateral, of the existence of the security interest
created herein, to direct such obligors to make payment of all such amounts
directly to the Secured Party, and, upon such notification and at the expense of
such Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done:

 

(1) all amounts and proceeds (including checks and other instruments) received
by any Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Secured Party in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by the Section in this Agreement relating to
Cash Proceeds (Section 7.6 hereof); and

 

(2) Grantors shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

 

(b) Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Secured Party in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Secured Party against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Secured Party and its agents and counsel, and all
other expenses, liabilities and advances made or incurred by the Secured Party
in connection therewith, and all amounts for which the Secured Party is entitled
to indemnification hereunder (in its capacity as the Secured Party) and all
advances made by the Secured Party hereunder for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by the
Secured Party in connection with the exercise of any right or remedy hereunder
or under any Transaction Document, all in accordance with the terms hereof or
thereof; second, to the extent of any excess of such proceeds, to the payment of
all other Secured Obligations for the ratable benefit of the Secured Party; and
third, to the extent of any excess of such proceeds, to the payment to or upon
the order of such Grantor or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

 

31

 

 

(c) Sales on Credit. If the Secured Party sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by the Secured Party and applied to indebtedness of the Purchaser.
In the event the purchaser fails to pay for the Collateral, the Secured Party
may resell the Collateral and Grantor shall be credited with proceeds of the
sale.

 

(d) Cash & Cash Proceeds. If an Event of Default shall have occurred and be
continuing, (1) the Secured Party shall have the right to apply the balance from
any Deposit Account or instruct the bank at which any Deposit Account is
maintained to pay the balance of any Deposit Account to or for the benefit of
the Secured Party and (2) all Cash and Cash Proceeds shall be held by such
Grantor in trust for the Secured Party, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Secured Party in the exact form received by such Grantor (duly indorsed by
such Grantor to the Secured Party, if required) and held by the Secured Party.
All such funds from any Deposit Account, Cash and Cash Proceeds or any other
Money held by the Secured Party may, in the sole discretion of the Secured
Party, (A) be held by the Secured Party for the ratable benefit of the Secured
Party, as collateral security for the Secured Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter may be applied by the
Secured Party against the Secured Obligations then due and owing.

 

(e) Investment Related Property. In addition to the rights and remedies
specified above, the following provisions shall also be applicable to Investment
Related Property. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933 and applicable state
securities laws, the Secured Party may be compelled, with respect to any sale of
all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Secured Party
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Secured
Party determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Secured Party all
such information as the Secured Party may request in order to determine the
number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

32

 

 

(f) Intellectual Property. In addition to the rights and remedies specified
above, the following provisions shall also be applicable to Intellectual
Property.

 

(i) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

 

(1) the Secured Party shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Secured Party or otherwise, in the Secured Party’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Secured Party, do any and all lawful acts and execute any and all
documents required by the Secured Party in aid of such enforcement and such
Grantor shall promptly, upon demand, reimburse and indemnify the Secured Party
as provided in the Section in this Agreement relating to indemnity and expenses
in connection with the exercise of its rights under this Section, and, to the
extent that the Secured Party shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to use
all reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the Intellectual Property by others and for
that purpose agrees to diligently maintain any action, suit or proceeding
against any Person so infringing as shall be necessary to prevent such
infringement;

 

(2) upon written demand from the Secured Party, each Grantor shall grant,
assign, convey or otherwise transfer to the Secured Party or such Secured
Party’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Secured Party such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement; and

 

(3) within five (5) Business Days after written notice from the Secured Party,
each Grantor shall make available to the Secured Party, to the extent within
such Grantor’s power and authority, such personnel in such Grantor’s employ on
the date of such Event of Default as the Secured Party may reasonably designate,
by name, title or job responsibility, to permit such Grantor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold or delivered by such Grantor under or in connection with the Trademarks,
Trademark Licenses, such persons to be available to perform their prior
functions on the Secured Party’s behalf and to be compensated by the Secured
Party at such Grantor’s expense on a per diem, pro-rata basis consistent with
the salary and benefit structure applicable to each as of the date of such Event
of Default.

 

(ii) Solely for the purpose of enabling the Secured Party to exercise rights and
remedies under this Section 8 and at such time as the Secured Party shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Secured Party, to the extent it has the right to do so, an
irrevocable, nonexclusive worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
the Trademark Owner to avoid the risk of invalidation of said Trademarks, to
use, operate under, license, or sublicense any Intellectual Property now or
hereafter owned by or licensed to such Grantor.

 

Section 9. CONTINUING SECURITY INTEREST; TRANSFER OF SECURED OBLIGATIONS

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the commitments and any other
contingent obligation included in the Secured Obligations, be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Secured Party hereunder, to the benefit of the Secured Party and
its successors, transferees and assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Transaction Documents, the Secured
Party may assign or otherwise transfer any Secured Obligations held by it to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Secured Party herein or otherwise.
Upon the payment in full of all Secured Obligations, the cancellation or
termination of the commitments and any other contingent obligation included in
the Secured Obligations, the security interest granted hereby shall terminate
hereunder and of record, the power of attorney granted to the Secured Party
pursuant to Section 7 shall terminate, and all rights to the Collateral shall
revert to Grantors. Upon any such termination the Secured Party shall, at
Grantors’ expense, execute and deliver to Grantors such documents as Grantors
shall reasonably request to evidence such termination.

 

33

 

 

Section 10. STANDARD OF CARE; SECURED PARTY MAY PERFORM.

 

The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Secured Party shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property. Neither the Secured
Party nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or
otherwise. If any Grantor fails to perform any agreement contained herein, the
Secured Party may itself perform, or cause performance of, such agreement, and
the expenses of the Secured Party incurred in connection therewith shall be
payable by each Grantor and pending such payment shall be included in the
obligations secured hereby.

 

Section 11. INDEMNITY AND EXPENSES.

 

(i) Each Grantor agrees:

 

(1) to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless each Indemnitee, from and against any and all claims, losses and
liabilities in any way relating to, growing out of or resulting from this
Agreement and the transactions contemplated hereby (including without limitation
enforcement of this Agreement), except to the extent such claims, losses or
liabilities result from such Indemnitee’s gross negligence or willful
misconduct; and

 

(2) to pay to the Secured Party promptly following written demand the amount of
any and all reasonable costs and reasonable expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents in accordance
with the terms and conditions of the Note Purchase Agreement.

 

34

 

 

(ii) Expenses. Each Grantor agrees to pay promptly all the actual costs and
reasonable expenses of creating and perfecting Encumbrances in favor of the
Secured Party, including search, filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to the Secured Party and of counsel
providing any opinions that the Secured Party may request in respect of the
Collateral or the Encumbrances created pursuant to the Collateral Documents; all
the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by the
Secured Party and its counsel) in connection with the custody or preservation of
any of the Collateral; and after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by the
Secured Party in enforcing any Secured Obligations of or in collecting any
payments due from any Grantor hereunder or under the other Transaction Documents
by reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

(iii) The obligations of each Grantor in this Section 11 shall survive the
termination of this Agreement and the discharge of such Grantor’s other
obligations under this Agreement, the Note Purchase Agreement and any other
Transaction Documents.

 

Section 12. MISCELLANEOUS.

 

(a) Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to each Grantor or the
Secured Party, shall be sent to such Person’s address as set forth in the Note
Purchase Agreement or in the other relevant Transaction Document. Each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to the Secured Party shall be
effective until received by the Secured Party.

 

(b) Amendments and Waivers.

 

(i) Secured Party’s Consent. No amendment, modification, termination or waiver
of any provision of this Agreement, or consent to any departure by any Grantor
therefrom, shall in any event be effective without the written concurrence of
the Secured Party.

 

(ii) No Waiver; Remedies Cumulative. No failure or delay on the part of the
Secured Party in the exercise of any power, right or privilege hereunder or
under any other Transaction Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. All
rights, powers and remedies existing under this Agreement and the other
Transaction Documents are cumulative, and not exclusive of, any rights or
remedies otherwise available. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

(c) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns including all persons who
become bound as debtor to this Agreement. No Grantor shall, without the prior
written consent of the Secured Party, assign any right, duty or obligation
hereunder.

 

35

 

 

(d) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

(e) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof. Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Grantor set forth in Sections 10 and 11 shall survive the
payment of the Secured Obligations and the termination hereof.

 

(f) Marshaling; Payments Set Aside. The Secured Party shall not be under any
obligation to marshal any assets in favor of any Grantor or any other Person or
against or in payment of any or all of the Secured Obligations.

 

(g) Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(h) Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

(i) APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF STATE OF NEW YORK.

 

(j) CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
GRANTOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 12; AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND AGREES THAT SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION.

 

36

 

 

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 12(K) AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

 

(m) Effectiveness. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Grantors and the
Secured Party of written or telephonic notification of such execution and
authorization of delivery thereof.

 

(n) Entire Agreement. This Agreement and the other Transaction Documents embody
the entire agreement and understanding between Grantors and the Secured Party
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Transaction
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

 

37

 

 

IN WITNESS WHEREOF, each Grantor and the Secured Party have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

  THROWDOWN INDUSTRIES   HOLDINGS, LLC         By: /s/ David E. Vautrin   Name:
David E. Vautrin   Title: CEO         THROWDOWN INDUSTRIES, LLC         By: /s/
David E. Vautrin   Name: David E. Vautrin   Title: CEO         THROWDOWN
INDUSTRIES, INC.         By: /s/ David E. Vautrin   Name: David E. Vautrin  
Title: CEO         XFIT BRANDS, INC.         By: /s/ David E. Vautrin   Name:
David E. Vautrin   Title: CEO

 

[Signature Page to Pledge and Security Agreement]

 

 

 

 

  PIMCO FUNDS: PRIVATE ACCOUNT PORTFOLIO SERIES: PIMCO HIGH YIELD PORTFOLIO  
By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors   Fiduciary Trust Company, in the Nominee Name of IFTCO,   as
the Secured Party         By: /s/ T. Christian Stracke   Name: T. Christian
Stracke   Title: Managing Directo

 

2

 

 

 

